        Case 5:13-cr-00891-FB Document 64 Filed 12/13/18 Page 1 of 2

                                                                                       FILED
                                 UNITED STATES DISTRICT COURT                             DEC 132018
                                  WESTERN DISTRICT OF TEXAS                      ci.      u.s DISTFCT COURT
                                     SAN ANTONIO DIVISION                        WESTERN
                                                                                                DtPtjry CLERK
UNITED STATES OF AMERICA,                          §
                                                   §
v.                                                 §      Case No. SA:13-CR-891 (01) FB
                                                   §
JOSE MARTiNEZ                                      §


                            ORDER REVOKING SUPERVISED RELEASE
                             AND RESENTENCING THE DEFENDANT

       On the     3    day of December, 2018 came on to be considered the United States' Motion

to Revoke the Defendant's supervised release [doc. #49]. After due hearing, including

consideration of all statutorily-required factors and revocation policy statements, the Court finds

that the Defendant has violated conditions of his supervised releases as alleged by the United

States, and that the ends of justice and the best interests of the public will not be served by

continuing the Defendant on supervised release. Accordingly, for reasons pronounced at

sentencing and set forth in the motion to revoke,

       IT IS ORDERED by the Court that the United States' Motion to Revoke the

Defendant's supervised release [doc. #49] is GRANTED. The term of supervised release

originally imposed on July 10, 2015 is hereby revoked and set aside pursuant to 18 U.S.C.          §


3583(e)(3)(g)(1) and (g)(3).

       ITIS NOW THE ORDER AND SENTENCE of this Court that the Defendant is

remanded to the custody of the Federal Bureau of Prisons to be imprisoned for a term of Time

Already Served.       Additionally, it is ordered that the Defendant shall be placed in a residential

inpatient treatment facility. The Defendant shall remain in the custody of the United States

Marshal Service until bed space is available, at which time the Defendant shall be released to the

U.S. Probation Office, who shall arrange for the Defendant's transportation
       Case 5:13-cr-00891-FB Document 64 Filed 12/13/18 Page 2 of 2




                ITIS FURTHER ORDERED that upon completion from inpatient treatment, the

Defendant shall be placed back on re-imposed supervised release for a period of thirty-two (32)

months. The defendant shall comply with all previously imposed supervised release conditions

and the following additional conditions:

       1.      The defendant shall not communicate, or otherwise interact, with Yvette
            Hernandez, either directly or through someone else.

       2.       The defendant shall participate in the cellular telephone monitoring program and
            shall abide by all rules and requirements of the program.

       3.       The defendant shall participate in a substance abuse treatment program and follow
            the rules and regulations of that program. The program may include testing and
            examination during and after program completion to determine if the defendant has
            reverted to the use of drugs. The probation officer shall supervise the participation in
            the program (provider, location, modality, duration, intensity, etc.). During treatment,
            the defendant shall abstain from the use of alcohol and any and all intoxicants. The
            defendant shall pay the costs of such treatment if financially able.

       4.       The defendant shall participate in a mental health treatment program and follow
            the rules and regulations of that program. The probation officer, in consultation with
            the treatment provider, shall supervise participation in the program (provider,
            location, modality, duration, intensity, etc.). The defendant shall pay the costs of such
            treatment if financially able.

       5.       The defendant shall take all mental health medications that are prescribed by the
            treating physician.


Any monetary sanctions imposed in this case that remain unpaid are re-imposed, and such

sanctions shall be due and payable immediately.



                Signed this___________
                          ______________day of December, 2018.




                                                     BIERY
                                                  UTED STATES DISTRICT         Y
